                                     Case 5:17-cv-00002-JGB-KK Document 48-4 Filed 10/11/18 Page 1 of 4 Page ID #:1892




                                 1     Clinton Mikel (SBN 251319)
                                       cmikel@thehlp.com
                                 2     The Health Law Partners, P.C.
                                 3     32000 Northwestern Hwy., Suite 240
                                 4     Farmington Hills, MI 48334
                                       P: (248) 996-8510; F: (248) 996-8525
                                 5     Attorneys for Defendant
                                 6     San Bernardino Mountains Community Hospital District
                                 7
                                 8
                                 9                                          UNITED STATES DISTRICT COURT
                                10                                         CENTRAL DISTRICT OF CALIFORNIA
                                11                                          EASTERN DIVISION – RIVERSIDE

                                12      United States of America, ex rel.,                                                     Case No.: 5:17-cv-00002-JGB-KK
The Health Law Partners, P.C.




                                13      Frank Adomitis,                                                                                   (Hon. Jesus G. Bernal)
                                14
                                        Plaintiff,                                                                           [Proposed] Order Granting
                                15                                                                               Defendant’s Motion for Attorneys’ Fees
                                16                 vs.                                                              and Expenses With Memorandum of
                                                                                                                      Points and Authorities in Support
                                17
                                        San Bernardino Mountains Community
                                18      Hospital District;
                                19      Does 1 through 20, inclusive;                                                                        Date: November 12, 2018
                                                                                                                                                      Time: 9:00 AM
                                20
                                        Defendants.                                                                                                     Courtroom: 1
                                21
                                22
                                23
                                24
                                                 On November 11, 2018, the Motion of Defendant, SAN BERNARDINO
                                25
                                       MOUNTAINS COMMUNITY HOSPITAL DISTRICT, for Attorneys’ Fees and
                                26
                                       Expenses With Memorandum of Points and Authorities in Support came on regularly
                                27
                                28

                                                                                                             Page 1
                                       Defendant Mountains’ [Proposed] Order Granting Motion for Attorneys’ Fees and Expenses With Memorandum of Points and Authorities in Support
                                       Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-4 Filed 10/11/18 Page 2 of 4 Page ID #:1893




                                 1     scheduled hearing before the Honorable Jesus G. Bernal. The Court, having fully
                                 2     considered the moving and opposing papers and the oral argument of counsel, orders:
                                 3               The award of $272,495.00 in attorneys’ fees and $8,383.85 in expenses pursuant to
                                 4     31 U.S.C.A. § 3730(d)(4) because: 1) Relator’s claims against Mountains were frivolous;
                                 5     and 2) Relator’s claims against Mountains were vexatious and constituted harassment
                                 6     against Defendant.
                                 7               Furthermore, the Court finds that Defendant’s requested attorneys’ fee award of
                                 8     $272,495.00 and $8,383.85 in expenses is fair and reasonable in light of the reasonable
                                 9     hourly fees charged by Defendant’s counsel and the reasonable number of hours spent by
                                10     Defendant’s counsel.
                                11               The attorneys’ fees and expenses set forth in the Order shall be paid by Relator
                                12     within (60) days.
The Health Law Partners, P.C.




                                13               IT IS SO ORDERED.
                                14
                                15                                              DATED: ____________, 2018
                                16                                              ________________________________________
                                17                                                                             Honorable Jesus G. Bernal
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28

                                                                                                             Page 2
                                       Defendant Mountains’ [Proposed] Order Granting Motion for Attorneys’ Fees and Expenses With Memorandum of Points and Authorities in Support
                                       Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-4 Filed 10/11/18 Page 3 of 4 Page ID #:1894




                                 1                                                          PROOF OF SERVICE
                                 2                                STATE OF MICHIGAN, COUNTY OF OAKLAND
                                 3            At the time of service, I was over 18 and not a party to this action. I am employed in
                                 4     the County of Oakland, State of Michigan. My business address is 32000 Northwestern
                                 5     Highway, Suite 240, Farmington Hills, Michigan, 48334.
                                 6            On October 11, 2018, I served true copies of the foregoing document(s) described as
                                 7     [Proposed] Order Granting Defendant’s Motion for Attorneys’ Fees and Expenses
                                 8     With Memorandum of Points and Authorities in Support on the interested parties:
                                 9
                                10            Esperanza Cervantes Anderson (SBN 197953)
                                              LAW OFFICE OF ESPERANZA CERVANTES ANDERSON
                                11            1037 North Allen Avenue, Pasadena, California 91104
                                12            esperanza@andersonlitigation.com
The Health Law Partners, P.C.




                                13            Attorney for Plaintiff Relator
                                              FRANK ADOMITIS
                                14
                                15            Kent A. Kawakami (SBN 149803)
                                16            Assistant U.S. Attorney
                                              Room 7516, Federal Building, 300 North Los Angeles Street, Los Angeles, CA 90012
                                17            kent.kawakami@usdoj.gov
                                18            Attorney for Plaintiff United States of America
                                19
                                20            CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                21     document(s) with the Clerk of the Court by using the CM/ECF system. Participants in
                                22     the case who are registered CM/ECF users will be served by the CM/ECF system.
                                23     Participants in the case who are not registered CM/ECF users will be served by mail or by
                                24     other means permitted by the court rules.
                                25                I declare under penalty of perjury under the laws of the United States of America
                                26     that the foregoing is true and correct and that I am employed in the office of a member of
                                27     the Bar of this Court at whose direction the service was made.
                                28            


                                       Defendant Mountains’ [Proposed] Order Granting Motion for Attorneys’ Fees and Expenses With Memorandum of Points and Authorities in Support
                                       Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-4 Filed 10/11/18 Page 4 of 4 Page ID #:1895




                                 1               Executed on October 11, 2018, at Farmington Hills, Michigan.
                                 2
                                 3                                                                   /s/Marianna M. McIntyre
                                 4                                                                   Marianna M. McIntyre
                                       Y
                                 5
                                 6
                                 7
                                 8
                                 9
                                10
                                11
                                12
The Health Law Partners, P.C.




                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28

                                       Defendant Mountains’ [Proposed] Order Granting Motion for Attorneys’ Fees and Expenses With Memorandum of Points and Authorities in Support
                                       Case No.: 5:17-cv-00002-JGB-KK
